Citation Nr: 1739122	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1805 or § 1815 for a child born to a Vietnam veteran.


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and her daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) from a January 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2013, a statement of the case was issued in December 2013, and a substantive appeal was received in March 2014.  

At the March 2017 Board hearing, the appellant raised the issue of entitlement to service connection for the cause of the Veteran's death.  See Board Transcript at 10-12.  It is not clear whether this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  The appellant is advised that her statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the appellant as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA compensation benefits.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant's mother is not a Veteran, and did not serve in the Republic of Vietnam. 

2.  The appellant is not shown to suffer from spina bifida or any of the other applicable birth defects.



CONCLUSIONS OF LAW

1.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1805 for a child born with spina bifida have not been met.  38 U.S.C.A. §§ 1802, 1805 (West 2014); 38 C.F.R. § 3.814 (2016). 

2.  The criteria for establishing benefits under the provisions of 38 U.S.C.A. § 1815 for a child of a female Vietnam veteran born with covered birth defects have not been met.  38 U.S.C.A. §§ 1811, 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2014, the appellant submitted a VA Form 21-0304 (Application for Benefits for Certain Children with Disabilities Born of Vietnam and Certain Korea Service Veterans).  She indicated that the Veteran had Vietnam service from August 1969 to August 1970, and that her mother did not have active service and no Vietnam service.  The record reflects that the appellant was born in March 1969.  

The appellant asserts that she has multiple physical maladies resulting from the Veteran's exposure to herbicides during active service and claims that her mother was exposed to the Veteran as she was traveling with him as a dependent during his period of service.  03/08/2017 Hearing Transcript at 2-4.  The appellant does not assert that her mother was a Veteran, and the appellant's mother specifically denied service in the military.  Id. at 8-9.  Moreover, the appellant denied having spina bifida.  Id. at 6.  

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicle, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. § 1805 (a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815. 

The term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1). 

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219, 225 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815. 

The Board finds that the appellant is not entitled to compensation under the applicable law or VA regulations.  With regard to spina bifida, the appellant has denied having this disorder, and there is no medical evidence of record to show that she has spina bifida.  Although the Veteran may have had service in the Republic of Vietnam between August 1969 to August 1970, VA compensation is only payable to the appellant if she (the appellant) has been found to have certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 1815; 38 C.F.R. §§ 3.814, 3.815. Accordingly, the claim is denied. 

With regard to application of U.S.C.A. § 1815, the record does not show any military service (including in particular in the Republic of Vietnam) for the appellant's mother, and thus the appellant does not qualify for a monthly allowance on the basis of other birth defects (as listed above), as she is not the child of a biological mother who is a Vietnam veteran.  38 U.S.C.A. §§ 1811, 1812, 1815; 38 C.F.R. § 3.815. 

As the law is dispositive of the issue on appeal, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, for the reasons set forth above, the appellant is not entitled to benefits under 38 U.S.C.A. § 1805 or 38 U.S.C.A. § 1815.


ORDER

Entitlement to VA benefits under the provisions of 38 U.S.C.A. § 1805 or § 1815 is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


